Citation Nr: 0929989	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-20 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Recognition of the appellant as the Veteran's surviving 
spouse for Department of Veterans Affairs (VA) benefits 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  He died on March [redacted], 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the VA 
Regional Office (RO) in St. Paul, Minnesota.  The record 
indicates that the appellant resides in Iowa and that the Des 
Moines, Iowa RO is handling her claim.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 
1946; they divorced in November 1973.  

2.  When the Veteran died in March 2005, he was not married 
to the appellant, and there is no evidence or argument that 
they had attempted to remarry or enter a common law marriage 
at any time following their divorce.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish herself as the 
surviving spouse of the deceased Veteran for VA benefits 
purposes.  A "spouse" is a person of the opposite sex whose 
"marriage" to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a Veteran at the time of the Veteran's death, and 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

The essential facts in this case are clear and not in 
dispute.  The appellant and the Veteran were married in 1946 
and divorced in 1973.  There is no evidence or argument that 
they had attempted to remarry each other or enter a common-
law marriage.  The Veteran died in 2005.  

In her April 2006 claim and July 2007 substantive appeal, the 
appellant stated that her divorce was the result of the 
Veteran's alcoholism and cruelty.  Those contentions are not 
relevant to the issue to be addressed in this case.  The 
question here is whether the appellant was the spouse of the 
Veteran at the time of his death for VA compensation 
purposes.  If the appellant had still been married to the 
Veteran at the time of this death, the evidence of fault on 
the Veteran's part would be relevant.

A separation between a lawfully married Veteran and spouse at 
the time of the Veteran's death may be excused if the 
separation was caused by the Veteran's bad behavior.  38 
C.F.R. § 3.50(b)(1).  However, a divorce is not the same as a 
separation.  Once divorced, for any reason, a spouse may not 
be recognized as a surviving spouse for VA benefit purposes.  
38 C.F.R. § 3.50(b).  The evidence does not show that the 
appellant lived with the Veteran at any point after their 
November 1973 divorce, which also precludes her status as the 
surviving spouse.  38 C.F.R. § 3.50(b)(1).  There is no legal 
basis upon which to recognize the appellant as the Veteran's 
surviving spouse.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, such notice 
and assistance is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).


	(CONTINUED ON NEXT PAGE)







ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for VA benefits purposes, and the appeal is 
denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


